           UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                             CENTRAL DIVISION


 STEPHEN RUFUS,                                     ORDER DENYING MOTION TO
                                                    RECONSIDER (DOC. NO. 49)
        Plaintiff,

 v.
                                                    Case No. 2:19-cv-00377-DAO
 PACIFICORP dba ROCKY MOUNTAIN
 POWER and INTERNATIONAL                            Magistrate Judge Daphne A. Oberg
 BROTHERHOOD OF ELECTRICAL
 WORKERS, LOCAL UNION NO. 57,

        Defendants.


       Before the court is a Motion to Reconsider (Doc. No. 49) filed pro se by Plaintiff Stephen

Rufus, seeking reconsideration of the court’s order granting summary judgment in favor of

Defendants (Doc. No. 43). For the reasons explained below, the motion is DENIED.

       Motions to reconsider are disfavored, to the extent they are recognized at all. Swasey v.

West Valley City, No. 2:13-cv-00768, 2017 U.S. Dist. LEXIS 53187, at *6 (D. Utah Apr. 6,

2017) (unpublished); see also Warren v. Am. Bankers Ins., 507 F.3d 1239, 1243 (10th Cir. 2007)

(“[T]he Federal Rules of Civil Procedure do not recognize that creature known all too well as the

‘motion to reconsider.’”). However, a court has the power to reconsider its orders and it is

appropriate to do so where “the court has misapprehended the facts, a party’s position, or the

controlling law.” Servants of the Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000).

Importantly, motions to reconsider are improper when used to “revisit issues already addressed

or advance arguments that could have been raised in prior briefing.” Id.




                                                1
       Mr. Rufus requests consideration of certain evidence which he contends supports his

claims against Defendants, including a deposition exhibit and collective bargaining agreement.

Defendant International Brotherhood of Electrical Workers, Local Union No. 57 opposes the

motion, arguing it should be considered a motion to alter or amend the judgment pursuant to

Rule 59(e) of the Federal Rules of Civil Procedure. (Doc. No. 50.)

       Regardless of whether Mr. Rufus’ motion is construed as motion to reconsider or a

motion to amend or alter judgment under Rule 59(e), it fails. The court addressed the collective

bargaining agreement in its summary judgment order, and Mr. Rufus has not explained why the

deposition exhibit could not have been submitted with his summary judgment briefing. See

Servants of the Paraclete, 204 F.3d at 1012 (noting new arguments and facts available at the time

of the original motion cannot be raised in motions to reconsider, and motions to alter or amend

the judgment must be grounded on new evidence which was previously unavailable). The other

factual allegations and arguments in Mr. Rufus’ motion were likewise either previously

addressed or could have been raised in his prior briefing. Mr. Rufus has not shown the court

misapprehended the facts, Mr. Rufus’ position, or the controlling law in its summary judgment

order. See id. And Mr. Rufus’ motion fails to meet either of the other standards justifying a

motion to alter or amend (such as an intervening change in the controlling law or the need to

correct clear error or prevent manifest injustice). See id.

       For these reasons, Mr. Rufus’ motion to reconsider is DENIED.

       DATED this 8th day of July, 2021.
                                               BY THE COURT:


                                               ________________________________
                                               Daphne A. Oberg
                                               United States Magistrate Judge


                                                  2
